Name: Commission Regulation (EC) No 257/2002 of 12 February 2002 amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs and Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  consumption
 Date Published: nan

 Avis juridique important|32002R0257Commission Regulation (EC) No 257/2002 of 12 February 2002 amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs and Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance) Official Journal L 041 , 13/02/2002 P. 0012 - 0015Commission Regulation (EC) No 257/2002of 12 February 2002amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs and Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(1), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 194/97 of 31 January 1997 setting maximum levels for certain contaminants in foodstuffs(2), as last amended by Regulation (EC) No 1566/1999(3), establishes maximum levels for aflatoxin B1 and aflatoxin total in certain foodstuffs. Commission Regulation (EC) No 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs(4), as amended by Council Regulation (EC) No 2375/2001(5), will repeal and replace Regulation (EC) No 194/97 with effect from 5 April 2002.(2) Regulation (EC) No 194/97 provided that the maximum levels for nuts and dried fruit to be subjected to sorting or other physical treatment before human consumption or use as an ingredient in foodstuffs were to be reconsidered before 1 July 2001 in the light of advances in scientific and technological knowledge, in particular regarding the effectiveness of sorting or other treatments in reducing the aflatoxin content.(3) In that connection, only data with regard to almonds have been submitted. The data demonstrated that through the various sorting and physical treatments the aflatoxin content of unprocessed almonds was significantly reduced in the final consumer product. However, given the variability of the data, it is difficult to assess to what extent the reduction takes place. It is appropriate therefore to maintain the current maximum levels, it being understood that they are subject to review.(4) With regard to cereals to be subjected to sorting or other physical treatment before human consumption or use as an ingredient in foodstuffs, Regulation (EC) No 194/97 provided that in so far as no specific level were fixed before 1 July 2001, the levels established for cereals intended for direct consumption would apply thereafter. The reason for this was that, in the case of cereals, it cannot be excluded that sorting methods or other physical treatments can reduce the level of contamination of aflatoxins but the real effectiveness of these methods remains to be demonstrated. It was also provided that, in the absence of data justifying the fixing of a specific maximum level for unprocessed cereals, the levels of 2 Ã ¼g/kg aflatoxin B1 and 4 Ã ¼g/kg aflatoxin total were to apply.(5) In that connection, only data with regard to maize have been submitted. Although continuous monitoring was performed for more than two years, only a limited number of lots were found to be contaminated. Consequently, the possibility of demonstrating the effectiveness of sorting, cleaning and other physical treatments was limited. On the basis of these limited data, it is evident that through the various sorting and physical treatments the aflatoxin content of unprocessed maize can be significantly reduced after cleaning in the final consumer product (flaking grits, other grits). The aflatoxin contamination was mainly concentrated in the screenings (waste) and to a lesser extent in maize germ, bran meal and broken maize (products for animal feed). Since the data are limited and variable, it is not possible to assess quantitatively and with certainty to what extent this reduction can be achieved. As more data are needed before drawing final conclusions, it is appropriate to extend for maize, and this for the last time, the period for which no level is set.(6) For raw cereals other than maize, no data have been submitted and therefore the maximum levels established for cereals intended for direct human consumption should apply as from 1 July 2001 also to cereals to be subjected to sorting or other physical treatment before human consumption or use as an ingredient in foodstuffs.(7) It is important that these maximum levels enter into force as soon as possible, and remain in force after Regulation (EC) No 466/2001 has replaced Regulation (EC) No 194/97. Both these Regulations should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS REGULATION:Article 1Point 2.1. Aflatoxins of heading I of the Annex to Regulation (EC) No 194/97 is amended as follows:1. Points 2.1.1 and 2.1.2 are replaced by: ">TABLE>"2. Footnote 5 is deleted.3. Footnote 6 is deletedArticle 2Point 2.1. Aflatoxins of Section 2 of Annex I to Regulation (EC) No 466/2001 is amended as follows:1. Points 2.1.1 and 2.1.2 are replaced by: ">TABLE>"2. Footnote 8 is deleted.3. Footnote 9 is replaced by: "(9) If no specific level is fixed before 1 July 2003, the levels laid down in point 2.1.2.1 of the table will apply thereafter to maize referred to in this point."Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.Articles 1 and 3 shall apply from the day following such publication. Article 2 shall apply from 5 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 37, 13.2.1993, p. 1.(2) OJ L 31, 1.2.1997, p. 48.(3) OJ L 184, 17.7.1999, p. 17.(4) OJ L 77, 16.3.2001, p. 1.(5) OJ L 321, 6.12.2001, p. 1.